         Case 2:21-mj-00571-DUTY Document 6 Filed  02/03/21 Page
                                                http://156.131.20.221   1 of 1 Page ID #:34
                                                                     /cacd/CrimIntakeCal.NSF/Oa3a58a93ee314d...



                                                           UNITED STATES DISTRICT COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

             UI~1IT'ED STATES OF AMERICA,                                      ~ Case Number: 221-MJ-00571-1
                                                                   Plaintiff, ~
                                            vs.                               ~
                                                                              ~    NOTICE DIRECTING DEFENDANT TO APPEAR FOR
             Kisoo Yom                                                        ~ PRELIMINARY HEARING AND FOR ARRAIGNMENT
                                                                  Defendant. i              ON INDICTMENT/INFORMATION




                    YOU ARE HEREBY NOTIFIED AND DIRECTED to appeaz before United States Magistrate Judge
                     i                                                      .United States Courthouse located at:

                    Western Division                    ~ Southern Division                           ~ Eastern Division
                    255 E. Temple Street                  411 W. Fourth Street                          3470 Twelfth Street
                    Courtroom 341,3rd Floor               Courtroom                        Floor        Courtroom                        Floor
                    Los Angeles, CA 90012                 Santa Ana,CA 92701                            Riverside, CA 92501

                    at ~~- ~~            `~ AM / ~PM on v4 2_J 2                   ~               ,for your Preliminary Hearing. You are
                    hereby directed to appeaz on this date unless you aze info ned that an indictment or information is filed against you in
                    the U.S. District Court prior to the date set forth herein

                    Ifan indictment or information has been filed, YOU ARE NOTIFIED AND DIRECTED to appear without further
                    notice before United States Magistrate Judge                                              ,United States
                    Courthouse located at:

                ~I Western Division                    ~ Southern Division                           0Eastern Division
                   255 E. Temple Street                  411 W. Fourth Street                         3470 Twelfth SVeet
                   Courtroom 341, 3rd Floor              Courtroom                         Floor      Courtroom                          Floor
                   Los Angeles,CA 90012                  Santa Ana,CA 92701                           Riverside, CA 92501

                    at~~  '
                          ~3            ~AM / ~ PM on          ~~~ 21                            ,at which time you shall be arraigned on
                    the indictment /information. Upon arraignment, your case will be assigned to a Judge of this Court before whom you
                    must be prepared to appeaz on the same day and enter a plea.

                   If you have retained your own attorney, he or she must be present with you on the date ordered above. If you do not
                   have an attorney, an attorney will be appointed to represent you at the time, provided you aze without sufficient funds to
                   retain a private attorney.

                   IF YOU FAIL. TO APPEAR AT THE DATE,TIME AND PLACE INDICATED,YOUR PRESENT BOND
                   WILL BE FORFEITED AND THE COURT WILL ISSUE A WARRANT FOR YOUR ARREST.

                   NOTE: Your case may be assigned for fiuther proceedings in a division different from the one indicated above. Ifso,
                   a notice will be mailed to you and your attorney; therefore, keep in close contact with your attorney so you will not
                   waste time and effort by going to the wrong location.

                                                                                   Clerk, U.S. Disfict Court


                        Filed &Dated: U2.~~Gl                                   By~""~\~

                                                                                   Magistrate Judge Courtroom Deputy Clerk




          M-60(06/07)                   NOTICE DIItECTING DEFENDANT TO APPEAR FOR PRELIMINARY HEARING AND FOR                                   Page 1 of 1
                                                        ARRAIGNMENT ON INDICTMENT/INFORMATION




1 of 1                                                                                                                                                   2/3/2021, 11:56 AM
